Sutton, J.
1. The approval of settlement between the claimant and the defendants, with a provision in writing that “If any party in interest doubts that the agreement made has been made strictly according to law, he may address the department with an inquiry or complaint. It will receive prompt attention,” was not such a final award as would deprive the Industrial Board of jurisdiction to allow the defendants the right to have the case reopened within a reasonable time. Lumbermen’s Mutual Casualty Co. v. Laltimore, 165 Ga. 501 (141 S. E. 195). See also U. S. Casualty Co. v. Smith, 162 Ga. 130, 134 (133 S. E. 851); U. S. Casualty Co. v. Smith, 42 Ga. App. 774 (2-a) (157 S. E. 351).
2. Where a man having a living wife enters into a ceremonial marriage with another woman, such purported second marriage is void. Irving v. Irving, 152 Ga. 174 (108 S. E. 540, 18 A. L. R. 88) ; Collins v. Collins, 165 Ga. 198 (140 S. E. 501; Pickren v. Pickren, 190 Ga. 609, 610 (10 S. E. 2d, 40); Barnett v. Barnett, 191 Ga. 501 (13 S. E. 2d, 19); Merry Bros. Bride & Tile Co. v. Holmes, 57 Ga. App. 281, 285 (195 S. E. 223).
3. Under the evidence the director was authorized to find that the deceased, previously to his purported marriage with the claimant, had entered into a valid ceremonial marriage with another woman, which marriage had not been dissolved, and therefore that the claimant’s purported marriage to the deceased was void, and that, not being his lawful wife, she was not entitled to compensation for his death.
*421Decided May 30, 1942.
,4. The superior court did not err in affirming the award of the director denying compensation to the claimant and the award of the board refusing to remand the case to a director for taking of additional testimony, and affirming the award of the director.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.

Victor K. Meador, for plaintiff.
Neely, Marshall & Greene, 'for defendants.